Case 3:17-cv-01104-VLB Document 82-55 Filed 05/15/19 Page 1 of 5




                  Exhibit 56
            Case 3:17-cv-01104-VLB Document 82-55 Filed 05/15/19 Page 2 of 5




From:              Jose_Cabranes@ca2.uscourts.gov [Jose_Cabranes@ca2.uscourts.gov]
Sent:              Tuesday, April 14, 2015 9:32:09 AM
To:                Stith, Kate
CC:                Valis, Noel; Roberto Gonzalez Echevarria; Rolena Adorno
Subject:           Departmental committee for Byrne tenure review


I agree that, in an appropriate place and time, a "general denial"
is appropriate---no details, simply a statement that denied any merits in
the "varied and numerous complaints" by Ms. Byrne.  You (Kate) will have a
sense when and how that is appropriate. I think it's important in these
situations to make it clear that you are not acquiescent in the face of
the allegations. That said, best for (what in the law is called) a
general denial, to avoid being dragged into the weeds in what would be a
series of competing, long statements.

        Keep relying on the word "climate" (better than "environment,"
which can be a trap, for legal reasons I do not nee dot belabor now).

           From NYC----Love,   Jose




From:    "Stith, Kate" <kate.stith@yale.edu>
To:      "Valis, Noel" <noel.valis@yale.edu>, Rolena Adorno
<rolena.adorno@yale.edu>, Jose Cabranes <Jose_Cabranes@ca2.uscourts.gov>,
Roberto Gonzalez Echevarria <roberto.echevarria@yale.edu>,
Date:    04/14/2015 09:01 AM
Subject:         RE: Fwd: Departmental committee for Byrne tenure review



As Noel and I discussed briefly yesterday, the word will soon be "out"
that the graduate applicants whom you accepted have decided not to come.
This will be in the YDN before you know it. I think that this is an
occasion for Rolena to make a statement regarding the anonymous letter's
accusations and the remarkable Departmental Review it has
occasioned--because, I suspect, the letter included the hop-to words
"sexual harassment" (without any specific accusation).
Jose (who is in NYC this week), what do you think? I think it is important
to have a denial/denunciation on the record.
Kate
Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511)
203/432-4835

From: Valis, Noel [mailto:noel.valis@yale.edu]
Sent: Tuesday, April 14, 2015 8:27 AM
To: Rolena Adorno; Stith, Kate; Jose Cabranes; Roberto Gonzalez Echevarria
Subject: Re: Fwd: Departmental committee for Byrne tenure review




                                                                                     BYRNE012710
          Case 3:17-cv-01104-VLB Document 82-55 Filed 05/15/19 Page 3 of 5


Many thanks, Rolena. So clearly this departmental review has expanded to
include not only the contents of the anonymous letter, but Sue B. and, I
expect, Paulo M. When is this going to stop?

The amount of paper to be consumed (not to mention time and energy) in
knocking down the false narratives of these people will be immense.

Noel
On 4/14/2015 8:17 AM, Rolena Adorno wrote:
Hello again everyone: FYI, on the dept committee for Byrne tenure review.

Waiting to start the tenure proceedings until the climate review has ended
may mandate a late start to next year's deliberations.
Anyway, Tamar's letter gives me a good heads-up on a topic that may
certainly be part of my meteorological interview.

(PS Note my graciousness and cool in my reply to Tamar!)
Rolena


---------- Forwarded message----------
From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Tue, Apr 14, 2015 at 8:00 AM
Subject: Re: Departmental committee for Byrne tenure review
To: "Gendler, Tamar" <tamar.gendler@yale.edu>
Cc: "Mangan, John" <john.mangan@yale.edu>, FAS Dean <fas.dean@yale.edu>

Dear Tamar,
Thank you for your guidance. It is much appreciated.
Many regards,
Rolena

On Mon, Apr 13, 2015 at 10:08 PM, Gendler, Tamar <tamar.gendler@yale.edu>
wrote:
Dear Rolena,

The FAS Dean's Office will not make any final decisions about the
composition of the review committee until the climate review that is
currently underway in Spanish and Portuguese is completed. After the
review, we will be in a better position to understand Professor Byrne's
concerns and to make sure that the process is thorough and fair.  This
does not reflect any pre-judgment on our part, and we think it is in the
best interests of everyone involved.

Professor Byrne should still submit her materials in a timely fashion.
After you receive the materials from her, please follow the standard
procedure and forward the materials, along with your formal recommendation
for members of her review committee, to Humanities Divisional Director Amy
Hungerford.

Best regards,

Tamar


From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Saturday, April 11, 2015 5:44 PM
To: Mangan, John; FAS Dean
Subject: Fwd: Departmental committee for Byrne tenure review




                                                                             BYRNE012711
             Case 3:17-cv-01104-VLB Document 82-55 Filed 05/15/19 Page 4 of 5


Dear John,
I return this afternoon to email exchanges you and I had on March 30 and
March 31, 2015. (See below.) I would like to confirm those conversations
and reiterate my request to move ahead and formally appoint Giuseppe
Mazzotta to the departmental review committee for the tenure consideration
of Susan Byrne.
I want to make clear that I have no intention of recusing myself from the
departmental vote on the case, but only participation on the review
committee, for all the reasons I express below and that you and I
discussed.

 (PS As you know, on the day following our exchanges, on April 1, 2015,
Susan Byrne requested that Professor Gonzalez Echevarria and I recuse
ourselves from participation in her tenure consideration. We have no
intention of complying with her request.)
I look forward to hearing from you.
Many regards,
Rolena


---------- Forwarded message----------
From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Tue, Mar 31, 2015 at 4:45 PM
Subject: Re: Departmental committee for Byrne tenure review
To: "Mangan, John" <john.mangan@yale.edu>
Dear John,
Thank you very much for your swift consideration and disposition regarding
my request concerning the departmental review committee for the candidacy
of Susan Byrne to promotion to the rank of Associate Professor with
Tenure.

I appreciate being recusedl from the departmental committee, and I would
like to reiterate my choice of Giuseppe Mazzotta to serve, in my place, as
the third member, along with Roberto Gonzalez Echevarria and Noel Valis.
Giuseppe is the most qualified Humanities Division scholar in the Romance
literatures of the medieval and Renaissance periods, so while I appreciate
your invitation to nominate others, he remains my sole choice.
I will move forward to invite and appoint him upon receipt of your
approval.
Many regards and thanks,
Rolena

On Tue, Mar 31, 2015 at 4:23 PM, Mangan, John <john.mangan@yale.edu>
wrote:
Dear Rolena,

Thank you for being in touch about this. I think it's best if we separate
this into two parts.  For the first part, you may, of course, recuse
yourself from the committee. Under the circumstances, this is a perfectly
reasonable action.

The question of who should sit on the committee in your place requires
separate consideration. As chair of Spanish and Portuguese, you are
welcome make if you wish (in addition to Giuseppe) suggestions as to who
that faculty member should be, but the final decision will need to be
overseen by the FAS Dean's Office.

We will explore this question, and we will let you know what we determine.

Thank you,




                                                                                BYRNE012712
         Case 3:17-cv-01104-VLB Document 82-55 Filed 05/15/19 Page 5 of 5



John


From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Monday, March 30, 2015 4:50 PM
To: FAS Dean; Mangan, John
Subject: Departmental committee for Byrne tenure review

Dear Colleagues,
I would like to request your permission to appoint a three-person tenure
review committee for the Susan Byrne case that includes one faculty member
outside the department. Within the department, I have in mind Roberto
Gonzalez Echevarria and Noel Valis; and for the outsider, I would like to
ask Giuseppe Mazzotta, whose academic distinction in the fields of
medieval and Renaissance literary culture make him an ideal choice.
At the same time, as department chair, I would not sit on the committee.

You can anticipate my reasons for this request: (1) the difficulties
experienced with the candidate regarding the APL leave, spanning the
months of September 2014 through early March 2015, and (2) the in-progress
full departmental review to be carried out over the coming months, which
provides for the following:

"In addition to preserving confidentiality, the University has asked
Senior Associate Dean of the Graduate School Pamela Schirmeister and
Professor Anders Winroth to review academic and employment decisions made
during and after our review to make sure that they have not been
influenced by considerations other than individual performance.  If you
believe that your participation in our review or any other improper
criterion has been applied to an academic or employment decision, please
bring your concerns to the attention of Dean Schirmeister, who will enlist
the assistance of Professor Winroth as necessary."
I believe it is in the best interests of all concerned to keep this tenure
review moving along as smoothly as possible.
Rolena Adorno




                                                                             BYRNE012713
